UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of report (Date of earliest event reported): May 18, 2016 Burlington Stores, Inc.(Exact Name of Registrant As Specified In Charter) Delaware(State or Other Jurisdictionof Incorporation) 001-36107(CommissionFile Number) 80-0895227(IRS Employer Identification No.) 2006 Route 130 NorthBurlington, New Jersey08016(Address of Principal Executive Offices, including Zip Code) (609) 387-7800(Registrant’s telephone number, including area code) Not applicable(Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. Burlington Stores, Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”) on May 18, 2016.A total of 68,371,158 shares of the Company’s common stock, representing approximately 95.91% of the shares outstanding and eligible to vote and constituting a quorum, were voted at the Annual Meeting. The Company’s stockholders voted on the following proposals at the Annual Meeting: • the election of three directors of the Company to serve for a term of three years; • the ratification of the appointment of Deloitte& Touche LLP as the Company’s independent registered certified public accounting firm for the fiscal year ending January28, 2017; and • an advisory vote regarding the compensation of the Company’s named executive officers. The stockholders elected all three directors presented, ratified the appointment of Deloitte& Touche LLP as the Company’s independent registered certified public accounting firm for the fiscal year ending January28, 2017 and approved the advisory vote to approve executive compensation.
